DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended due to Applicant's amendment dated 05/25/2022.  Claims 1-20 are pending.
	
Response to Amendment
The rejection of claims 1-18 and 20 under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2016/0240800 A1 (“Ma”) in view of Zhang, Jie, et al. “New phosphorescent platinum (II) Schiff base complexes for PHOLED applications.” Journal of Materials Chemistry 22.32 (2012): 16448-16457 (“Zhang”) and JP 2013115087 A—English translation obtained form Global Dossier, hereinafter “Ozeki”—is overcome due to the Applicant’s amendment dated 05/25/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Ma in view of Zhang, Ozeki, and Tamaru et al. US 2009/0236974 A1 (“Tamaru”) is overcome due to the Applicant’s amendment dated 05/25/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending application No. 16/240,203 is not overcome due to the Applicant’s amendment dated 05/25/2022. The rejection is maintained. 

Response to Arguments
Applicant’s arguments on pages 26-27 of the reply dated 05/25/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended. Specifically, Applicant argues Ma (US 2015/0240800 A1) fails to teach a compound that reads on the newly amended claim 1 wherein the variables X2 and X4 are N and X3 is C.
Examiner's response –As discussed in greater detail in the rejection below, the compound of Ma on pg. 13 fails to teach wherein the first highlighted atom below is carbon and the second highlighted atom below is nitrogen.

    PNG
    media_image1.png
    280
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    360
    media_image2.png
    Greyscale

However, the highlighted atoms correspond to variables X3 and X4, respectively, in Formula 1 of Ma, which may each be either carbon or nitrogen (¶ [0025]). Ma additionally teaches an example of a compound of Formula 1 in which X3 and X4 are carbon and nitrogen, respectively (pg. 17):

    PNG
    media_image3.png
    207
    357
    media_image3.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute nitrogen with carbon for the variable X3 and substitute carbon with nitrogen for the variable X4, because Ma teaches X3 and X4 may suitable be selected as carbon or nitrogen.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma and possess the benefits taught by Ma.  See MPEP 2143.I.(B).
Accordingly, Ma teaches compounds wherein the variables X2 and X4 are N and X3 is C.
Applicant's argument –With respect to the nonstatutory double patenting rejection of claims 1-20 as being unpatentable over claims 1-20 of co-pending application No. 16/240,203 (Notice of Allowance mailed 3/11/2022) as set forth in the previous Office Action, Applicant request on pg.27 that the rejection be held in abeyance until the present claims are allowed. 
Examiner's response –Applicant has not provided additional arguments with respect to this rejection and therefore this is not persuasive.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2016/0240800 A1 (“Ma”) in view of Zhang, Jie, et al. "New phosphorescent platinum (II) Schiff base complexes for PHOLED applications." Journal of Materials Chemistry 22.32 (2012): 16448-16457. (“Zhang”) and JP 2013115087 A —English translation obtained from Global Dossier, hereinafter “Ozeki”.
Regarding claims 1-3, 5, 9-11, 13-16, and 18, Ma teaches an OLED including an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer may be an emissive layer and may include a compound represented by Formula 1 or Formula 2 as an emissive dopant (¶ [0088]-[0089]), wherein Formula 1 is shown below (abstract):

    PNG
    media_image4.png
    232
    239
    media_image4.png
    Greyscale

Ma teaches compounds represented by Formula 1 show high PLQY (¶ [0133] and [0135]). Ma teaches specific examples of Formula 1 including the following compound (pg. 13):

    PNG
    media_image5.png
    286
    368
    media_image5.png
    Greyscale

The compound above fails to teach wherein the first highlighted atom below is carbon and the second highlighted atom below is nitrogen.

    PNG
    media_image1.png
    280
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    360
    media_image2.png
    Greyscale

However, the highlighted atoms correspond to variables X3 and X4, respectively, in Formula 1, which may each be either carbon or nitrogen (¶ [0025]). Ma additionally teaches an example of a compound of Formula 1 in which X3 and X4 are carbon and nitrogen, respectively (pg. 17):

    PNG
    media_image3.png
    207
    357
    media_image3.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute nitrogen with carbon for the variable X3 and substitute carbon with nitrogen for the variable X4, because Ma teaches X3 and X4 may suitable be selected as carbon or nitrogen.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma and possess the benefits taught by Ma.  See MPEP 2143.I.(B).
Ma fails to teach the phenyl substituent on the benzimidazole is substituted with C4 alkyl groups. However, Ma does teach X of Formula 1 may be NRE (¶ [0063]) wherein RE may be combinations of an aryl group and alkyl groups (¶ [0064]), and wherein preferred examples of alkyl groups include butyl and 2-methylpropyl (¶ [0045]).
Zhang teaches in phosphorescent organic light-emitting devices (pg. 16448, left column), bulky substituents—such as tert-butyl and triphenylamino groups—on platinum complexes effectively reduce aggregation or excimer formation and subsequently improve the performance of the device (pg. 16448, right column, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute bulky substituents on the compound of Ma, based on the teaching of Zhang.  The motivation for doing so would have been to reduce aggregation or excimer formation and improve the device performance, as taught by Zhang.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute tert-butyl substituents on the compound of Ma, because it would have been choosing one of two possible bulky substituents identified by Zhang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possessing the benefits taught by Ma and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising bulky substituents having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 2-methylpropyl groups with tert-butyl groups, because Ma teaches the variable may suitably be selected as an alkyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possess the benefits taught by Ma and Zhang.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the highlighted 2-methylpropyl groups 
    PNG
    media_image6.png
    286
    368
    media_image6.png
    Greyscale
with tert-butyl groups, because it would have been choosing two out of four possible 2-methylpropyl groups to substitute, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possessing the benefits taught by Ma and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising tert-butyl groups having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ma fails to teach an additional phenyl substituent in the highlighted location:

    PNG
    media_image7.png
    286
    383
    media_image7.png
    Greyscale

However, Ma does teach X of Formula 1 and 2 may be NRE (¶ [0063]) wherein RE may be an aryl group (¶ [0064]), which includes phenyl and biphenyl groups (¶ [0051]). Additionally, Ma teaches an example of Formula 2 wherein RE is a biphenyl group (pg. 14):

    PNG
    media_image8.png
    201
    382
    media_image8.png
    Greyscale

Ozeki teaches a compound having a partial structure represented by the general formula (1) (shown below) can obtain high efficiency and long life, wherein the compound is used as a phosphorescent dopant compound in a light emitting layer of an organic EL element (¶ [0026]-[0027] and [0040]).

    PNG
    media_image9.png
    146
    200
    media_image9.png
    Greyscale

Ozeki teaches in general formula (1), (i) rings A and B may be represented by benzene rings (¶ [0041]); (ii) R1 and R2 may represent branched alkyl groups having 3 or more carbon atoms (¶ [0045]); (iii) Ra and Rb may be hydrogen atoms, and Rc may include an alkyl group and a hydrogen atom (¶ [0046]); (iv) na and nc may represent 2, and nb may be 4 (¶ [0047]); and (v) the partial structure of general formula (1) may be connected to a platinum atom (¶ [0054]). 
Ozeki teaches specific examples of a phosphorescent dopant compound comprising the partial structure represented by general formula (1) including the compound DP-1 (¶ [0058]):

    PNG
    media_image10.png
    122
    192
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a phenyl group on the compound of Ma, in the location of 
    PNG
    media_image7.png
    286
    383
    media_image7.png
    Greyscale
, as demonstrated by the compound DP-1 of Ozeki, to arrive at a compound comprising a partial structure of general formula (1) based on the teaching of Ozeki.  The motivation for doing so would have been to obtain a compound having high efficiency and long life, as taught by Ozeki.
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image11.png
    329
    625
    media_image11.png
    Greyscale

The modified compound above reads on the general formula (1) of Ozeki wherein (i) rings A and B are benzene rings (¶ [0041]); (ii) R1 and R2 are branched alkyl groups having 4 carbon atoms (¶ [0045]); (iii) Ra and Rb are hydrogen atoms, and Rc are an alkyl group and a hydrogen atom (¶ [0046]) combined to form a ring; (iv) na and nc represent 2, and nb is 4 (¶ [0047]); and (v) the partial structure of general formula (1) is connected to a platinum atom (¶ [0054]). 
As the modified compound reads on the general formula (1) of Ozeki, the modified compound is expected to obtain the benefits of Ozeki.
Per claims 1-3, 5, and 9, the modified compound of Ma in view of Ozeki reads on the claimed Formula 1 wherein:
M is a Pt transition metal (per claim 2);
X1 is O;
X2 and X4 are N, and X3 is C;
Y1 and Y3 to Y5 are each C;
Rings CY1, CY2, CY4, and CY51 are each a 6-membered C6 carbocyclic group, and ring CY3 is a 6-membered C5 heterocyclic group;
T1 is a single bond;
L1 to L4 and L51 are each a single bond (per claim 5);
b1 to b4 and b51 are each an integer of 1, b51 is an integer of 1;
R3 is a C6 aryl group (phenyl) substituted with C3 alkyl groups (per claim 5), R1, R2, R4, R51 and R52 are hydrogen atoms, and R5 to R6 are not required to be present;
c1 to c4 are each an integer of 1, and c51 is an integer of 2, and c52 is an integer of 5;
A51 is a C4 alkyl group, specifically a tert-butyl group (per claim 3);
A52 is not required to be present; 
a1 and a4 are each an integer of 4, a2 is an integer of 3, a3 is an integer of 1 (per claim 5), a51 is an integer of 2, and a52 is 0 (per claim 9); and
a53 is an integer of 1 (per claim 9).
Per claim 10, in the modified compound of Ma in view of Zhang and Ozeki: 
The group represented by:
Is represented by

    PNG
    media_image12.png
    108
    200
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    99
    92
    media_image13.png
    Greyscale

CY1(1)

    PNG
    media_image14.png
    158
    195
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    128
    153
    media_image15.png
    Greyscale

CY2(1)

    PNG
    media_image16.png
    118
    193
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    103
    200
    media_image17.png
    Greyscale

CY3(3)

    PNG
    media_image18.png
    121
    188
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    101
    98
    media_image19.png
    Greyscale

CY4(1)


Per claim 11, the group represented by 
    PNG
    media_image18.png
    121
    188
    media_image18.png
    Greyscale
 is represented by both Formula CY4-1 and CY4-2 wherein Z41 to Z44 are each hydrogen atoms.
Per claim 13, the group represented by 
    PNG
    media_image20.png
    149
    206
    media_image20.png
    Greyscale
 is represented by 51-9 
    PNG
    media_image21.png
    98
    217
    media_image21.png
    Greyscale
wherein R51 is a C4 alkyl group, c513 is an integer of 1.
Per claims 14-15, the modified compound reads on both the claimed Formula 1-1 and 1-2 wherein Z32 is a C6 aryl group substituted with a C3 alkyl group, and Z11 to Z14, Z21 to Z23, Z31, Z33, and Z41 to Z44 are each hydrogen atoms.
Regarding claims 4, 6, 8, 10, and 12, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 1.
The modified compound fails to include a substituent other than hydrogen on the highlighted pyridine ring:

    PNG
    media_image22.png
    340
    625
    media_image22.png
    Greyscale

However, Ma does teach RD of Formula 1 may represent hydrogen, aryl, alkyl, and combinations thereof (¶ [0023]). Ma additionally teaches an example of a compound represented by Formula 1 wherein RD is a phenyl group substituted with two 2-methylpropyl (alkyl) groups (pg. 13):

    PNG
    media_image23.png
    143
    108
    media_image23.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute hydrogen with a phenyl group substituted with two 2-methylpropyl groups in the location of 
    PNG
    media_image24.png
    213
    155
    media_image24.png
    Greyscale
, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RD.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and Ozeki and possess the benefits taught by Ma, Zhang, and Ozeki.  See MPEP 2143.I.(B).
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image25.png
    451
    622
    media_image25.png
    Greyscale

Per claims 4, 6, and 8, the above compound reads on the claimed Formula 1 wherein:
a3 and a4 are each 1; 
R3 and R4 are each a C6 aryl group (phenyl) substituted with C3 alkyl groups; and
a group represented by *(L3)b3-(R3)c3 and a group represented by *-(L4)b4-(R4)c4 are not hydrogen.
Per claims 10 and 12, in the modified compound of Ma in view of Ozeki:
The group represented by:
Is represented by

    PNG
    media_image12.png
    108
    200
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    99
    92
    media_image13.png
    Greyscale

CY1(1)

    PNG
    media_image14.png
    158
    195
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    128
    153
    media_image15.png
    Greyscale

CY2(1)

    PNG
    media_image16.png
    118
    193
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    103
    200
    media_image17.png
    Greyscale

CY3(3)

    PNG
    media_image18.png
    121
    188
    media_image18.png
    Greyscale


    PNG
    media_image26.png
    115
    190
    media_image26.png
    Greyscale

CY4(3)


Regarding claims 6-8, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 1.
The modified compound fails to include a substituent other than hydrogen on the highlighted benzene ring:

    PNG
    media_image27.png
    335
    625
    media_image27.png
    Greyscale


Additionally, the modified compound fails to include a hydrogen substituent in the highlighted location:

    PNG
    media_image28.png
    329
    625
    media_image28.png
    Greyscale

However, Ma does teach RA and RD of Formula 1 may represent hydrogen, aryl, alkyl, and combinations thereof (¶ [0023]). Ma additionally teaches an example of a compound represented by Formula 1 wherein RA is hydrogen and RD is a phenyl group substituted with two 2-methylpropyl (alkyl) groups (pg. 13):

    PNG
    media_image23.png
    143
    108
    media_image23.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted phenyl group 
    PNG
    media_image29.png
    222
    282
    media_image29.png
    Greyscale
with hydrogen, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RA. Additionally, it would have been obvious to one of ordinary skill to substitute hydrogen with a phenyl group substituted with two 2-methylpropyl groups
    PNG
    media_image23.png
    143
    108
    media_image23.png
    Greyscale
 in the location of 
    PNG
    media_image30.png
    141
    137
    media_image30.png
    Greyscale
, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RD.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and Ozeki and possess the benefits taught by Ma, Zhang, and Ozeki.  See MPEP 2143.I.(B).
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image31.png
    404
    621
    media_image31.png
    Greyscale

Per claims 6-8, the modified compound reads on the claimed Formula 1 wherein:
a4 is 1;
R4 is a substituted C6 aryl group, specifically a benzene group substituted with a C3 alkyl group.
 Regarding claim 17, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 16.
Ma in view of Zhang and Ozeki fail to specifically teach the OLED comprising the modified compound further includes a hole transporting region and an electron transport region. However, Ma does teach a specific example of a device including a hole injection layer, a hole transport layer, and an electron blocking layer between the anode and emissive layer, and a hole blocking layer, an electron transport layer, and an electron injection layer between the emissive layer and the cathode (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound of Ma in view of Zhang and Ozeki as the emissive dopant in the OLED described above, because one of ordinary skill in the art would reasonably have expected the elements of the emissive dopant and the OLED to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Ma in view of Zhang and Ozeki teach the modified compound as described above with respect to claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the organometallic compound. Ma in view of Zhang and Ozeki teach the modified compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for the use as a diagnostic composition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2016/0240800 A1 (“Ma”) in view of Zhang, Jie, et al. "New phosphorescent platinum (II) Schiff base complexes for PHOLED applications." Journal of Materials Chemistry 22.32 (2012): 16448-16457. (“Zhang”) and JP 2013115087 A —English translation obtained from Global Dossier, hereinafter “Ozeki” as applied to claim 18 above, and further in view of Tamaru et al. US 2009/0236974 A1 (“Tamaru”).
Regarding claim 19, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 18.
Ma in view of Zhang and Ozeki fails to specifically teach the organic layer (emissive layer) comprising the modified compound further includes a host, wherein the amount of host is larger than the amount of the modified compound. However, Ma does teach the organic layer may include a host (¶ [0090]).
Tamaru teaches an organic EL device comprising a light emission layer containing two or more kinds of host compounds and at least one phosphorescent dopant, wherein at least one of the two or more kinds of host compounds has an excited triplet energy of not less than 2.7 eV, and the two or more kinds of host compounds are represented by Formula (1) (¶ [0017]-[0019]). Tamaru teaches an organic EL device as described above has high emission luminance, high emission efficiency, high color purity, and high durability (¶ [0016]-[0019]).
Tamaru teaches the phosphorescent dopant is preferably a platinum complex (¶ [0111]) and the content in the light emission layer of the host compound of the phosphorescent dopant is preferably lower than that of the host compound (¶ [0109]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include in the emissive layer two or more kinds of host compounds represented by Formula (1), wherein the host compounds are present in a higher content than that of the modified compound of Ma in view of Zhang and Ozeki, and wherein at least one of the host compounds has an excited triplet energy of not less than 2.7 eV, based on the teaching of Tamaru.  The motivation for doing so would have been to provide a device having high emission luminance, high emission efficiency, high color purity, and high durability, as taught by Tamaru.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/240,203 (Notice of Allowance mailed 3/11/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of 16/240,203 recites the compounds 79, 81, 83, 88, 89, 91, 93, 94, 99, 101, 103, 109, 111, 113, 119, 121, 123, 126, 128, 129, 131, 133, 139, 141, 143, 149, 151, 153, 159, 161, 163, 168, 169, 171, 173, 179, 181, 183, 189, 191, 193, 199, 201, 208, 209, 211, 213, 219, 221, 223, 229, 231, 233, 239, 241, 243, 248, 249, 251, 253, 259, 261, 263,269, 271, 273, 279, 281, 283, 288, 289, 291 to 294, 299, 301, 303, 309, 311, 313, 319, 321, 323, 328, 329, 331, 333, 334, 341, 343, 349, 351, 353, 359, 361, 363, 368, 369, 371, 373, 374, 381, 383, 389, 391, 393, 399, 401, 403, 408, 409, 411, 413, 419, 421, 423, 429, 431, 433, , 439, 448, 449, 451, 453, 459, 461, 463, 469, 471, 473, 479, 488, 489, 491, 493, 499, 509, 511, 513, 519, 520, 523, 528 to 530, 533, 534, 539, 540, 543, 549, 550, 553, 559, 560, 563, 568, 569, 570, 573, 574, 579, 580, 583, 589, 590, 593, 599, 600, 603, 608 to 610, 613, 614, 619, 620, 623, 629, 630, 633, 639, 641, 644, 645, 649 to 651, 653, 657, 658 to 660, 663, and 665 which meet the limitations of claims 1-15.
For example, compound 79 has the following structure: 
    PNG
    media_image32.png
    178
    216
    media_image32.png
    Greyscale
. Per claims 1-6, 8-9, compound 79 meets the limitations of Formula 1 wherein:
M is a Pt transition metal (per claim 2);
X1 is O;
X2 and X4 are each N, and X3 is C;
Y1 and Y3 to Y5 are each C;
Rings CY1 to CY3 and CY51 are each a 6-membered C6 carbocyclic group, and ring CY4 is a 6-membered C5 heterocyclic group;
T1 is a single bond;
L1 to L4 and L51 are each a single bond;
b1 to b4 and b51 are each an integer of 1;
R1 is a C1 alkyl group substituted with -CD3, R3 is an unsubstituted C4 alkyl group (per claim 5), R4 is an unsubstituted C6 aryl group (per claims 4, 6, and 8), and R2, R51, and R52 are hydrogen atoms, and R5 to R6 are not required to be present;
c1 is an integer of 3, c2, c3, and c4 are each an integer of 1, and c52 is an integer of 4;
A51 is a C4 alkyl group, specifically a tert-butyl group (per claim 3);
A52 is not required to be present; 
a1 is an integer of 2, a2 is an integer of 3, and a3 and a4 are each an integer of 1, a51 is an integer of 1, and a52 is 0 (per claim 9); and
a53 is an integer of 1 (per claim 9).
Per claims 10 and 12, in compound 79:
The group represented by:
Is represented by

    PNG
    media_image12.png
    108
    200
    media_image12.png
    Greyscale


    PNG
    media_image33.png
    133
    260
    media_image33.png
    Greyscale

CY1(6)

    PNG
    media_image14.png
    158
    195
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    128
    153
    media_image15.png
    Greyscale

CY2(1)

    PNG
    media_image16.png
    118
    193
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    103
    200
    media_image17.png
    Greyscale

CY3(3)

    PNG
    media_image18.png
    121
    188
    media_image18.png
    Greyscale


    PNG
    media_image34.png
    113
    191
    media_image34.png
    Greyscale

CY4(3)

Per claim 11, the group represented by 
    PNG
    media_image18.png
    121
    188
    media_image18.png
    Greyscale
 is represented by Formula CY4-1 wherein Z41, and Z42 to Z44 and R4 are each hydrogen.
Per claim 13, the group represented by 
    PNG
    media_image20.png
    149
    206
    media_image20.png
    Greyscale
 is represented by 51-2 
    PNG
    media_image21.png
    98
    217
    media_image21.png
    Greyscale
.
Per claims 14-15, the modified compound reads on both the claimed Formula 1-1 wherein Z32 is a C4 alkyl group, Z11 and Z13 are each a C1 alkyl group substituted with -CD3, and Z12, Z14, Z21 to Z23, Z31, Z33, and Z41 to Z44 are each hydrogen atoms.
As another example, compound 111 of ‘203 has the following structure:
    PNG
    media_image35.png
    180
    258
    media_image35.png
    Greyscale
. Compound 111 reads on the instant claimed Formula 1 in a similar manner as compound 79. However, compound 111 additionally meets the limitation of instant claim 7 wherein L4 is an unsubstituted benzene group, R4 is deuterium, b4 is 1, and c4 is 5.
Compounds 81, 83, etc. of ‘203 read on the instant claimed Formula 1 in similar manners as described above.
Additionally, 16/240,203 recites Formula 1 in claims 1-14. As evidenced by the above compounds in claim 15 of ‘203, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select variables of Formula 1 to arrive at the instant claimed Formula 1 wherein A51 is a C4-C60 alkyl group, A52 is deuterium or a deuterium-containing C1-C60, and the sum of a51 and a52 is 1 or more, because it would have been choosing from a list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound possessing the benefits taught by ‘203. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the properties taught by ‘203 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).
With respect to claims 16-19 of the instant application ‘203 recites using a compound represented by Formula 1 in an organic light-emitting device (see claims 16-19). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound of Formula 1 of ‘203 as described above in an organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of the compound and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.I.(A). 
Furthermore, with respect to claim 20 of the instant application ‘203 recites using a compound represented by Formula 1 in a diagnostic composition (see claim 20). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound of Formula 1 of ‘203 as described above in a diagnostic composition, because one of ordinary skill in the art would reasonably have expected the elements of the compound and the diagnostic composition to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.I.(A). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786       

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789